Title: From Alexander Hamilton to Michael Gunkle, 24 October 1799
From: Hamilton, Alexander
To: Gunkle, Michael


          
            Sir,
            New York October 24th. 1799
          
          I am very sorry that the press hurry of business in which your letter of the seventh instant found me should so long have delayed a reply caused me it to be overlooked it at the time.
          The tenth regiment together with Captain Elliot’s company of Artillerists had been ordered, previously to the receipt of your letter, to Winter Quarters in the vicinity on the Potowmack in the vicinity of Harper’s ferry. I know of no other troops that will be marched out of the State—
          With consideration I am, Sir
          Michael Gunkle Eqr.
        